Citation Nr: 0011120	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-18 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to nonservice-connected pension benefits, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b)(2).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision of the RO.  



REMAND

The Board notes that, in the instant case, the most recent VA 
examination of the veteran was undertaken in August 1995.  As 
a result, the Board finds that a contemporaneous examination 
to determine the current severity of the veteran's various 
disabilities, as well as association with the claims file of 
any pertinent records of treatment or evaluation, would 
materially assist in the adjudication of the veteran's claim.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him in recent years for all of 
his medical disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain updated employment information.  
This should include determining whether 
he has applied for or is currently 
receiving Social Security benefits.  

3.  Then, the RO should schedule the 
veteran for a comprehensive VA general 
medical examination to determine the 
current severity of all his disabilities.  
All indicated tests as well as any 
indicated specialist examinations must be 
conducted.  The claims file must be made 
available to and reviewed by all 
examiners prior to the requested studies.  
The examiners should provide an opinion 
concerning the effect of the veteran's 
disabilities on his ability to work.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  After undertaking any additional 
development deemed appropriate, including 
examinations of any additional 
disabilities, each disability found 
should be assigned a rating.  The Board 
notes that the rating schedule criteria 
for evaluating hemic/lymphatic disorders, 
fibromyalgia, metabolic disorders, 
infectious diseases/immune disorders, 
respiratory disorders, mental disorders, 
muscle injuries, cardiovascular 
disorders, and hearing impairment were 
amended during the pendency of the 
veteran's claim; consequently, where 
applicable, the RO should consider the 
Court's holding in Karnas v. Derwinski, 
1 Vet. App. 308 (1991) ("where the law 
or regulation changes after a claim has 
been filed or reopened but before the 
administrative or judicial appeal process 
has been concluded, the version most 
favorable to the appellant generally 
applies").  The evaluations assigned for 
the veteran's disabilities which can be 
considered for pension purposes should 
then be combined under the combined 
rating tables of the Rating Schedule.  
38 C.F.R. § 4.25 (1999).  The RO should 
also consider the "average person" test 
provided under 38 U.S.C.A. § 1502(a)(1) 
(West 1991 & Supp. 1999) and 38 C.F.R. 
§ 4.15 (1999).  Talley v. Derwinski, 
2 Vet.App. 282 (1992); Brown v. 
Derwinski, 2 Vet.App. 444 (1992).  

5.  If the veteran's claim for 
nonservice-connected pension benefits 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1999) and the 
permanency requirements under 38 C.F.R. 
§ 4.17 (1999) are met, and if so, whether 
the veteran is unemployable as a result 
of "lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992).  

6.  If the veteran's claim for 
nonservice-connected pension benefits 
remains denied and the veteran is found 
not to meet the percentage requirements 
under 38 C.F.R. § 4.16, the RO should 
consider whether the veteran's 
disabilities nevertheless warrants 
consideration of the criteria for a 
determination of "unemployable" under 
38 C.F.R. § 3.321(b)(2) (1999).  

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
contains the criteria of the Rating 
Schedule under which each of the 
veteran's disabilities has been 
evaluated, as well as an explanation of 
the criteria of the "average person" 
standard and the "unemployability" 
standard, and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


